department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date cc intl br1 genin-112007-02 uil reference tax on lump-sum_distribution from swiss pension dear i am responding to your letter to the office of the associate chief_counsel international dated date according to your letter you are a swiss citizen and a lawful permanent resident_of_the_united_states a green card holder you have received a lump-sum_distribution from a swiss pension fund in consideration of past employment in switzerland and you are seeking clarification concerning united_states income_tax on such distributions the following is for general informational purposes only and is not a determination of your individual income_tax_liability under united_states income_tax law united_states green card holders are subject_to united_states income_tax on a worldwide basis however the application of the united_states income_tax law may be modified by an income_tax treaty to which the united_states is a party in general under article of the income_tax treaty between switzerland and the united_states the treaty pensions and other similar remuneration beneficially derived by residents of the united_states in consideration of past employment in switzerland shall be taxable only in the united_states article encompasses not only periodic_payments but also lump-sum_distributions from pensions in consideration of past employment under article of the treaty swiss citizens who are united_states green card holders are considered united_states residents if they maintain their permanent home in the united_states because such individuals are considered to be residents of the united_states the treaty does not prevent the united_states from imposing income_tax on lump-sum_distributions they receive from swiss pension plans if you require a definitive determination of the law applicable to your particular facts you may submit a request for a private_letter_ruling to this office pursuant to the rules set genin-112007-02 forth in revproc_2002_1 please contact not a toll-free call if you require further assistance of this office at sincerely m grace fleeman assistant to the branch chief cc intl enclosure
